Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 29-33, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0112826 A1 to Wang et al. (Wang), U.S. Patent Application Publication No. US 2009/0231441 A1 to Walker et al. (Walker), and U.S. Patent Application Publication No. US 2013/0185066 A1 to Tzirkel-Hancock et al. (Tzirkel).
As to claim 21, Wang discloses a method comprising: 
receiving, by a computing device, sensory input (102) (step S202, Figs. 1-3, Pars. 25, 28); 
the sensory input comprising at least two different types of information (312, 314, 316) (Figs. 2-3, Pars. 28, 30); 
the at least two different types of information comprising audio input (314) and visual input (316) (Figs. 2-3, Par. 28); 
determining semantic information from the sensory input (S204) (Figs. 2-3, Par. 29); 
determine a first dialog action using the semantic information (Pars. 28, 44);
determining scene information from the visual input (e.g. user’s emotional state determine by facial expression) (Figs. 2-3, 4-5, Pars. 29, 34-36, 49); 
determining an input state using the scene information (e.g. user’s emotional state determine by facial expression)(Figs. 2-3, 4-5, Pars. 29, 34-36, 49).
Wang does not expressly disclose changing the first questioning approach to a second questioning approach using the determined input state, the second questioning approach being different from the first questioning approach; and outputting the second questioning approach to a user of the computing device by executing the second questioning approach.
Walker discloses providing variety of different types of questionings such as a first question type (e.g. open-ended questions; or Language-English(see Pars. 109. 357, 364) and a second question type (e.g. suggested meta-data; or Language-Chinese or Spanish (see Pars. 109. 357, 364) or different form or similar question if a user does not respond) using the determined input state (e.g. image captured/scene information from visual input) (see Figs.  6, 10, 11,  15; Pars. 23, 24, 109, 190, 222, 242, 276,  357, 364, 392,  465, 472, 473, 475).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang with the teaching of Walker to provide users with an enhanced features to facilitate information gathering as suggested by Walker (Par. 23).
Tzirkel discloses changing the first questioning approach to a questioning approach (e.g. changing question approach from a question that elicit many different responses to a multiple-choice question with specific responses) due to noise levels (Fig. 6, Par. 94, see also Pars. 84, 89, 93), the second questioning approach being different from the first questioning approach (e.g. changing question approach from a question that elicit many different responses to a multiple-choice question with specific responses) (Fig. 6, Par. 94, see also Pars. 84, 89, 93); and outputting the second questioning approach to a user of the computing device by executing the second questioning approach (Fig. 6, Par. 94, see also Pars. 84, 89, 93)(e.g. changing question approach from a question that elicit many different responses to a multiple-choice question with specific responses).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang with the teaching of Tzirkel to provide an improved  or an enhanced spoken dialog system as suggested by Tzirkel (Pars. 24, 96),
As to claims 29 and 37, see claim 21. Wang as modified further discloses a device, comprising: at least one processor (Wang’s Fig. 1, Pars. 25-26, Walker’s Figs. 2-3, Par. 44); at least one sensor coupled to the at least one processor (Wang’s Fig. 1, Pars. 25-26, Walker’s Figs. 2-3, Par. 44); and memory coupled to the at least one processor (Wang’s Fig. 1, Pars. 25-26, Walker’s Figs. 2-3, Pars. 44-45); the memory cooperating with the at least one processor to cause the at least one processor to be capable of performing operations (Wang’s Fig. 1, Pars. 25-26, Walker’s Figs. 2-3, Pars. 44-45).  It would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Walker to provide users with an enhanced features to facilitate information gathering as suggested by Walker (Par. 23).
As to claim 22, Wang discloses extracting the scene information from at least one image input or at least one video input (Pars. 35-36).  
As to claim 30, see claim 22 rejection above.
As to claim 23, Wang as modified discloses determining object information from the scene information and using the object information to determine the input state (Wang’s Fig. 5, Pars. 35-36, Walker’s Figs. 2-3, Par. 44).  It would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Walker to provide users with an enhanced features to facilitate information gathering as suggested by Walker (Par. 23).
As to claims 31 and 39, see claim 23 rejection and motivation above.
As to claim 24, Wang as modified discloses determining event information from the scene information and using the event information to determine the input state (Wang’s Fig. 5, Pars. 35-36, Walker’s Figs. 2-3, Par. 44).  It would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Walker to provide users with an enhanced features to facilitate information gathering as suggested by Walker (Par. 23).
As to claim 32, see claim 24 rejection and motivation above.
As to claim 25, Wang as modified discloses determining motion information from the scene information and using the motion information to determine the input state (Wang’s Fig. 5, Pars. 37-38, Walker’s Figs. 2-3, Par. 44).  It would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Walker to provide users with an enhanced features to facilitate information gathering as suggested by Walker (Par. 23).
As to claim 33, see claim 25 rejection and motivation above.

Claims 26-27, 34-35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0112826 A1 to Wang et al. (Wang), U.S. Patent Application Publication No. US 2009/0231441 A1 to Walker et al. (Walker), and U.S. Patent Application Publication No. US 2013/0185066 A1 to Tzirkel-Hancock et al. (Tzirkel); in view of U.S. Patent Application Publication No. US 2016/0163332 A1 to Un et al. (Un).
As to claim 26, Wang as modified does not expressly disclose determining the scene information using at least one machine learned model trained using domain-specific training samples including at least one image sample or at least one video sample.
Un discloses determining the scene information using at least one machine learned model trained using domain-specific training samples (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58) including at least one image sample or at least one video sample (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Un to improve user’s experience as suggested by Un (Par. 5).
As to claim 27, Wang as modified does not expressly disclose using the scene information, determining a temporal sequence and using the temporal sequence to determine the input state, wherein the temporal sequence comprises (i) an object,) (ii) an event, or (iii) a combination of (i) and (ii).
Un discloses using the scene information, determining a temporal sequence (Un’s Fig. 4, Par. 34) and using the temporal sequence to determine the input state, wherein the temporal sequence comprises (omit (i) an object,) (ii) an event (Un’s Fig. 4, Par. 34), (omit or (iii) a combination of (i) and (ii)). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Un to improve user’s experience as suggested by Un (Par. 5). 
As to claim 35, see claim 27 rejection and motivation above.
As to claim 34, Wang as modified does not expressly disclose the input state using at least one machine learned model trained using domain-specific training samples including at least one image sample or at least one video sample.
Un discloses determining the input state using at least one machine learned model trained using domain-specific training samples (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58) including at least one image sample or at least one video sample (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Un to improve user’s experience as suggested by Un (Par. 5).
As to claim 38, see claims 30 and 34 rejections and motivations above.

Claims 28, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0112826 A1 to Wang et al. (Wang), U.S. Patent Application Publication No. US 2009/0231441 A1 to Walker et al. (Walker), and U.S. Patent Application Publication No. US 2013/0185066 A1 to Tzirkel-Hancock et al. (Tzirkel); in view of U.S. Patent Application Publication No. US 2006/0192868 A2 to Wakamori and U.S. Patent Application Publication No. 2006/0120570 A1 to Azuma et al. (Azuma).
As to claim 28, Wang discloses using the facial features of the image to determine the input state (Par. 36).
Wang does not expressly disclose extracting an image of an iris of a human eye from the visual input, using the image to generate a code, comparing the code to a template, determining biometric information based on a comparison of the code to the template, and using the biometric information to determine the input state.
Wakamori discloses extracting an image of an iris of a human eye from the visual input, using the image to generate a code (Pars. 28, 32, 39), comparing the code to a template, determining biometric information based on a comparison of the code to the template (Pars. 28, 32, 39), and using the biometric information (Pars. 28, 32, 39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Wakamori to provide an improved detection since it prevents uneasiness due to having to place the subject’s eye directly in front of the camera for eye detection as suggested by Wakamori (Par. 5)
Azuma discloses using the biometric information to determine the input state (Pars. 2, 59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang as modified with the teaching of Azuma to improved input detection by using changes in the iris pattern due to emotion as suggested by Azuma (Par. 59).
As to claims 36 and 40, see claim 28 rejection and motivation above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Walker and Tzirkel as necessitated by amendments.  Please see above for full basis of rejection as taught by Wang, Walker and Tzirkel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0195221 to Frank et al. discloses a semantic analyzer configured to receive a segment of content to be analyzed utilizing semantic analysis and outputting an indication regarding whether a value related to a predicted emotional response to the segment reaches a predetermined threshold.
US 2018/0075142 to Fridental et al discloses a system with a camera feed interface to receive a camera feed from each of one or more cameras observing the real-scene and an attribute record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692